Case: 20-1004    Document: 64    Page: 1   Filed: 09/03/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  CHANGZHOU TRINA SOLAR ENERGY CO., LTD.,
    TRINA SOLAR (CHANGZHOU) SCIENCE &
   TECHNOLOGY CO., LTD., TRINA SOLAR (U.S.)
                     INC.,
              Plaintiffs-Appellees

                            v.

                   UNITED STATES,
                   Defendant-Appellee

                            v.

          SOLARWORLD AMERICAS, INC.,
               Defendant-Appellant
              ______________________

                        2020-1004
                  ______________________

    Appeal from the United States Court of International
 Trade in Nos. 1:17-cv-00199-CRK, 1:17-cv-00217-CRK,
 Judge Claire R. Kelly.
                  ______________________

                Decided: September 3, 2020
                  ______________________

    JONATHAN FREED, Trade Pacific PLLC, Washington,
 DC, argued for plaintiffs-appellees. Also represented by
 ROBERT GOSSELINK.
Case: 20-1004     Document: 64      Page: 2    Filed: 09/03/2020




 2          CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee. Also repre-
 sented by ETHAN P. DAVIS, JEANNE DAVIDSON, REGINALD
 THOMAS BLADES, JR.; IAN ANDREW MCINERNEY, Office of
 the Chief Counsel for Trade Enforcement and Compliance,
 United States Department of Commerce, Washington, DC.

    TIMOTHY C. BRIGHTBILL, Wiley Rein, LLP, Washington,
 DC, argued for defendant-appellant. Also represented by
 LAURA EL-SABAAWI, DOUGLAS C. DREIER, STEPHEN JOSEPH
 OBERMEIER, JOHN ALLEN RIGGINS, ENBAR TOLEDANO.
                 ______________________

     Before DYK, WALLACH, and CHEN, Circuit Judges.
 WALLACH, Circuit Judge.
      Appellees Changzhou Trina Solar Energy Co., Ltd.,
 Trina Solar (Changzhou) Science & Technology Co., Ltd.,
 and Trina Solar (U.S.), Inc. (collectively, “Trina”) filed suit
 against Appellee the United States (“Government”) in the
 U.S. Court of International Trade (“CIT”), challenging the
 U.S. Department of Commerce’s (“Commerce”) final results
 in the first administrative review of the antidumping (“an-
 tidumping” or “AD”) duty order covering certain crystalline
 silicon photovoltaic products from the People’s Republic of
 China (“PRC”). See Certain Crystalline Silicon Photovol-
 taic Products From the People’s Republic of China, 82 Fed.
 Reg. 32,170, 32,172 (Dep’t of Commerce July 12, 2017) (fi-
 nal results) (“Final Results”). Appellant SolarWorld Amer-
 icas, Inc. (“SolarWorld”), a domestic producer of like
 products, participated as petitioner and defendant-interve-
 nor. The CIT remanded “Commerce’s decision not to offset”
 Trina’s export price by a countervailed export subsidy as
 “contrary to law,” instructing Commerce “to recalculate
 Trina’s [export] price[]” with the offset, while sustaining,
 inter alia, “Commerce’s surrogate value selection[] for
Case: 20-1004     Document: 64      Page: 3     Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES            3



 valuing . . . module glass.” Changzhou Trina Solar Energy
 Co. v. United States (Trina I), 359 F. Supp. 3d 1329, 1344
 (Ct. Int’l Trade 2019). Commerce issued its remand rede-
 termination, recalculating Trina’s export price in accord-
 ance with Trina I, under protest. J.A. 6764–65; see J.A.
 6764–70 (Remand Redetermination). The CIT sustained
 Commerce’s Remand Redetermination. See Changzhou
 Trina Solar Energy Co. v. United States (Trina II), 393 F.
 Supp. 3d 1245, 1251 (Ct. Int’l Trade 2019); J.A. 16–17
 (Judgment).
     SolarWorld appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(5). We affirm.
                         BACKGROUND
                      I. Legal Framework
      Antidumping duties may be imposed on “foreign mer-
 chandise [that] is being, or is likely to be, sold in the United
 States at less than its fair value.” 19 U.S.C. § 1673(1). Do-
 mestic industries may seek “relief from [such] imports,” Al-
 legheny Ludlum Corp. v. United States, 287 F.3d 1365,
 1368 (Fed. Cir. 2002), by filing a petition with Commerce
 and the U.S. International Trade Commission (“ITC”) to in-
 itiate an antidumping duty investigation, see 19 U.S.C.
 §§ 1673a(b), 1677(9)(C). Following investigation, if Com-
 merce determines that imported merchandise “is being, or
 is likely to be, sold in the United States at less than its fair
 value,” id. § 1673(1), and the ITC determines that the im-
 portation or sale of that merchandise has “materially in-
 jured” or “threaten[s]” to “materially injur[e]” “an industry
 in the United States,” id. § 1673(2), then Commerce will
 “publish an antidumping duty order . . . direct[ing] [U.S.
 Customs and Border Protection] to assess . . . antidumping
 dut[ies]” on subject merchandise, id. § 1673e(a)(1). Each
 year after the order is published, “if [Commerce receives] a
 request for . . . review” of that order from an interested
 party, Commerce will “review[] and determine . . . the
 amount of any antidumping duty” under the order. Id.
Case: 20-1004     Document: 64      Page: 4    Filed: 09/03/2020




 4          CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



 § 1675(a)(1)(B) (providing for the “[p]eriodic review of [the]
 amount of duty”); see 19 C.F.R. § 351.213(b) (providing for
 the “[a]dministrative review of orders” on the request of “an
 interested party”). 1
      In the course an investigation or review, Commerce
 “determine[s] the estimated weighted average dumping
 margin for each exporter and producer individually inves-
 tigated” or reviewed and “the estimated all-others rate for
 all exporters and producers not individually investigated”
 or reviewed. 19 U.S.C. § 1673d(c)(1)(B)(i); see id. § 1677f-
 1(c) (providing for the “[d]etermination of dumping mar-
 gin[s]” in investigations and reviews for “a reasonable
 number of exporters or producers”). A dumping margin re-
 flects the amount by which the “‘normal value’ (the price a
 producer charges in its home market) exceeds the ‘export
 price’ (the price of the product in the United States) or ‘con-
 structed export price.’” U.S. Steel Corp. v. United States,
 621 F.3d 1351, 1353 (Fed. Cir. 2010) (footnote omitted) (cit-
 ing 19 U.S.C. § 1677(35)(A)); see 19 U.S.C. §§ 1677b(a)(1)
 (defining “normal value” as “the price at which the [mer-
 chandise] is first sold . . . for consumption” in the home
 country or a third country), 1677a(b) (defining “constructed
 export price” as “the price at which the subject merchan-
 dise is first sold . . . in the United States” to “a purchaser
 not affiliated with the producer or exporter”). Where mer-
 chandise is subject to both antidumping and countervailing
 duties (“countervailing duties” or “CVD”), Commerce will
 increase the export price or constructed export price by “the



     1   An “interested party” includes: “a foreign manufac-
 turer, producer, or exporter, or the United States importer,
 of subject merchandise”; “the government of a country in
 which such merchandise is produced or manufactured or
 from which such merchandise is exported”; and, “a manu-
 facturer, producer, or wholesaler in the United States of a
 domestic like product.” 19 U.S.C. § 1677(9)(A)–(C).
Case: 20-1004    Document: 64      Page: 5    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY    v. UNITED STATES           5



 amount of any countervailing duty imposed on the subject
 merchandise . . . to offset an export subsidy[.]”
 19 U.S.C.§ 1677a(c)(1)(C); see id. § 1671(a)(1) (providing
 that countervailing duties may be imposed on imported
 merchandise to countervail subsidies provided by, e.g., the
 government of the exporting country, for “the manufacture,
 production, or export of” that merchandise). If Commerce
 finds that the exporting country is a “nonmarket economy”
 (“NME”) country 2 and “that available information does not
 permit the normal value of the subject merchandise to be
 determined under [§ 1677b(a)],” then Commerce calculates
 the normal value using surrogate values for the “factors of
 production” in a comparable “market economy country.”
 Id. § 1677b(c)(1).
                   II. Procedural History
                A. The AD and CVD Orders
     In December 2013, SolarWorld, “a domestic producer of
 solar cells and panels,” filed “antidumping [and counter-
 vailing] duty . . . petition[s] concerning imports of certain
 crystalline silicon photovoltaic products” from the PRC,
 then Commerce initiated antidumping and countervailing
 duty investigations in response. Certain Crystalline Sili-
 con Photovoltaic Products From the People’s Republic of
 China and Taiwan, 79 Fed. Reg. 4,661, 4,661 (Dep’t of
 Commerce Jan. 29, 2014) (initiation of antidumping duty



     2   An NME country is “any foreign country that [Com-
 merce] determines does not operate on market principles of
 cost or pricing structures, so that sales of merchandise in
 such country do not reflect the fair value of the merchan-
 dise.” 19 U.S.C. § 1677(18)(A). Commerce considers the
 PRC to be an NME country. Certain Crystalline Silicon
 Photovoltaic Products From the People’s Republic of China,
 82 Fed. Reg. 12,793, 12,795 (Dep’t of Commerce Mar. 7,
 2017) (preliminary results) (“Preliminary Results”).
Case: 20-1004     Document: 64     Page: 6    Filed: 09/03/2020




 6          CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



 investigations); see Certain Crystalline Silicon Photovoltaic
 Products From the People’s Republic of China, 79 Fed. Reg.
 4,667, 4,668 (Dep’t of Commerce Jan. 29, 2014) (initiation
 of countervailing duty investigation) (similar). Trina was
 a mandatory respondent in the CVD investigation proceed-
 ings. See Countervailing Duty Investigation of Certain
 Crystalline Silicon Photovoltaic Products From the People’s
 Republic of China, 79 Fed. Reg. 76,962, 76,963 (Dep’t of
 Commerce Dec. 23, 2014) (final affirmative countervailing
 duty determination) (“Final CVD Determination”).
     In calculating Trina’s countervailing duty rate, Com-
 merce found various “[p]rograms . . . to be countervailable,”
 Issues & Decisions Mem., Certain Crystalline Silicon Pho-
 tovoltaic Products From the People’s Republic of China, C-
 570-011, Investigation at 16 (Dec. 15, 2014), https://en-
 forcement.trade.gov/frn/summary/prc/2014-30071-1.pdf
 (adopted in Final CVD Determination, 79 Fed. Reg. 76,962)
 (“Final CVD I&D Mem.”), among them, “Export Buyer’s
 Credits,” as “[e]xport [c]redit [s]ubsidies” (“Ex-Im Bank
 Buyer’s Credit Program”) provided by the Export-Import
 Bank of China (“Ex-Im Bank”), id. at 30. Commerce ex-
 plained that, “through this program, the [Ex-Im Bank] pro-
 vides loans at preferential rates for the purchase of
 exported goods from the PRC.” Id.; see id. at 94 (“[W]here
 we have found that such export buyer’s credits have been
 used [by buyers], we have consistently found such financ-
 ing to be countervailable as a subsidy benefitting the ex-
 porter”). While Trina had reported that it had not used the
 Ex-Im Bank Buyer’s Credit Program, see id. at 94, Com-
 merce “was not able to verify [Trina’s] reported non-use . . .
 during verification with the [Government of China],” id. at
 30. Commerce, accordingly, “rel[ied] upon [adverse facts
 available (‘AFA’)]” to determine that “Trina . . . used [the]
 program during the [period of investigation].” Id.; see 19
 U.S.C. §§ 1677e(a)(2)(A) (providing for “[d]eterminations
 [made] on [the] basis of facts available” where an “inter-
 ested party . . . withholds [requested] information”),
Case: 20-1004     Document: 64     Page: 7    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES           7



 1677e(b)(1) (providing for the use of “[a]dverse inferences”
 “in selecting from among the facts otherwise available”
 where Commerce “finds that an interested party has failed
 to cooperate . . . to the best of its ability”). Commerce con-
 cluded that Trina had “benefited from this program at [a]
 rate of 10.54 percent ad valorem, the highest rate deter-
 mined for a similar program in a prior PRC proceeding.”
 Final CVD I&D Mem. 16.
     In February 2015, Commerce issued antidumping and
 countervailing duty orders covering “certain crystalline sil-
 icon photovoltaic products,” specifically, “modules, lami-
 nates and/or panels consisting of crystalline silicon
 photovoltaic cells, whether or not partially or fully assem-
 bled into other products, including building integrated ma-
 terials.” Certain Crystalline Silicon Photovoltaic Products
 From the People’s Republic of China, 80 Fed. Reg. 8,592,
 8,592 (Dep’t of Commerce Feb. 18, 2015) (antidumping
 duty order and amended final affirmative countervailing
 duty determination and countervailing duty order) (“AD
 and CVD Orders”). 3




     3    The AD and CVD Orders discussed here are dis-
 tinct from and in addition to the 2012 AD and CVD orders
 on “crystalline silicon photovoltaic cells, whether or not as-
 sembled into modules, laminates, and/or panels, from the
 PRC.” AD and CVD Orders, 80 Fed. Reg. at 8,593 (footnote
 omitted); see Crystalline Silicon Photovoltaic Cells,
 Whether or Not Assembled Into Modules, From the People’s
 Republic of China, 77 Fed. Reg. 73,018 (Dep’t of Commerce
 Dec. 7, 2012) (amended final determination of sales at less
 than fair value, and antidumping duty order); Crystalline
 Silicon Photovoltaic Cells, Whether or Not Assembled Into
 Modules, From the People’s Republic of China, 77 Fed. Reg.
 73,017 (Dep’t of Commerce Dec. 7, 2012) (countervailing
 duty order).
Case: 20-1004    Document: 64      Page: 8    Filed: 09/03/2020




 8          CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES



            B. The First Administrative Review
     In February 2016, Commerce filed notice of the oppor-
 tunity to request administrative review of the AD and CVD
 Orders. Opportunity to Request Administrative Review, 81
 Fed. Reg. 5,712, 5,713 (Dep’t of Commerce Feb. 3, 2016);
 see 19 U.S.C. § 1675(a)(1); 19 C.F.R. § 351.213. Commerce
 received multiple requests for review. J.A. 6562 (Prelimi-
 nary I&D Mem.). Commerce initiated the AD Order’s first
 administrative review, covering the period of review of July
 31, 2014, through January 31, 2016. Initiation of Anti-
 dumping and Countervailing Duty Administrative Re-
 views, 81 Fed. Reg. 20,324, 20,324 (Dep’t of Commerce
 Apr. 7, 2016). Commerce selected Trina as the sole man-
 datory respondent. J.A. 6562. Having been the petitioner
 in the original AD and CVD investigations, SolarWorld
 participated as an interested party. J.A. 6563.
     In March 2017, Commerce issued its preliminary re-
 sults. See Preliminary Results, 82 Fed. Reg. at 12,794; see
 J.A. 6561–87 (Preliminary I&D Mem.). Commerce de-
 clined to increase Trina’s export price “by the amount of
 any countervailing duty imposed to offset an export sub-
 sidy.” J.A. 6586. Commerce explained that, “[a]s a result
 of noncooperation by the Government of China in the com-
 panion CVD investigation,” Commerce had relied on AFA
 to “determine[] that Trina benefited from the Export
 Buyer’s Credits Program,” and, as such, “did not deter-
 mine” whether “the program in question was export contin-
 gent.” J.A. 6586. “Without a determination in the
 companion CVD investigation that this program provides
 an export subsidy,” Commerce concluded it was inappropri-
 ate to offset Trina’s export price by the amount of the coun-
 tervailing duty imposed. J.A. 6586. Further, because
 “[Commerce] considers the PRC to be an NME country,”
 J.A. 6567, Commerce selected Thailand as a surrogate
 market economy country to provide surrogate values to cal-
 culate Trina’s normal value, J.A. 6575; see also 19 U.S.C.
 § 1677b(c)(1) (providing for the use of surrogate values to
Case: 20-1004    Document: 64     Page: 9   Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY   v. UNITED STATES          9



 calculate normal value for NME respondents). Commerce
 valued Trina’s module glass input using Harmonized Tariff
 Schedule (“HTS”) Subheading 7007.19.90000 (covering
 “Toughened (Tempered) Safety Glass, Not Suitable For In-
 corporation In Vehicles, Aircraft, Spacecraft Or Vessels;
 Other”). J.A. 140 (Final I&D Mem.).
     In July 2017, Commerce issued its Final Results.
 82 Fed. Reg. at 32,170; see J.A. 113–56 (Final I&D Mem.).
 Commerce calculated a 9.61 percent weighted average
 dumping margin for Trina. Final Results, 82 Fed. Reg. at
 32,171. Consistent with the Preliminary Results, Com-
 merce declined to offset Trina’s export price by any coun-
 tervailed export subsidy. J.A. 121. Commerce explained
 that it “did not make a determination in the [companion]
 CVD investigation . . . that the [Ex-Im Bank] Buyer’s
 Credit Program was an export subsidy,” because it had re-
 lied on AFA to countervail the program. J.A. 121. For
 Trina’s normal value, Commerce “continued to value
 Trina’s module glass using Thai imports of tempered glass
 classified under HTS [Subheading] 7007.19.90000[.]” J.A.
 141. Commerce rejected SolarWorld’s argument that
 “Trina’s module glass should be valued using HTS [Sub-
 heading] 7007.29.90 (i.e., Laminated safety glass: Other;
 Other),” because “laminated glass is ‘made in sandwich
 form, with one or more interlayers of plastics between two
 or more sheets of glass,’” J.A. 141 (quoting WCO EN
 7007.29.90), and there was “no record evidence of addi-
 tional working [of Trina’s module glass] that would result
 in glass comparable to laminated glass,” J.A. 142.
     Both SolarWorld and Trina filed suit against the Gov-
 ernment in the CIT, challenging Commerce’s Final Results
 as unsupported by substantial evidence and contrary to
 law. Trina I, 359 F. Supp. 3d at 1331. On the offset issue,
 the CIT remanded to Commerce, concluding that “Com-
 merce’s decision to not offset the Ex-Im Bank Buyer’s
 Credit Program [wa]s contrary to law[.]” Id. at 1332. The
 CIT reasoned that, because AFA “does not obviate the need
Case: 20-1004    Document: 64     Page: 10    Filed: 09/03/2020




 10         CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES



 for Commerce to affirmatively find that the elements of the
 statute have been satisfied,” Commerce must have “neces-
 sarily found that the [Ex-Im Bank] [B]uyer’s [C]redit
 [P]rogram was an export subsidy,” and, therefore, “Com-
 merce’s decision to deny an offset for the countervailing du-
 ties imposed” as a result of the Ex-Im Bank Buyer’s Credit
 Program “is contrary to law[.]” Id. at 1339. The CIT “di-
 rected [Commerce] to recalculate Trina’s [export] prices to
 account for the offset[.]” Id. at 1332. On the valuation of
 Trina’s inputs, the CIT “sustain[ed] Commerce’s selection
 of surrogate values for,” inter alia, “module glass” as sup-
 ported by substantial evidence. Id. The CIT explained that
 “Commerce [had] reasonably determined that [Thai] im-
 port data under HTS [S]ubheading 7007.19.90000 consti-
 tute[d] the best available information with which to value
 [that] input.” Id. at 1336; see 19 U.S.C. § 1677b(c)(1)
 (providing that Commerce’s surrogate value determina-
 tions must “be based on the best available information re-
 garding the values of [relevant] factors in a market
 economy country or countries”).
     “In accordance with [Trina I],” Commerce, “under re-
 spectful protest, increased Trina’s [export] price[] by the
 amount countervailed” based on the Ex-Im Bank Buyer’s
 Credit Program subsidy “in the most recently completed
 segment of the corresponding [CVD] proceeding.”
 J.A. 6764–65 (citing Final CVD Determination, 79 Fed.
 Reg. 76,962); see Viraj Grp., Ltd. v. United States, 343 F.3d
 1371, 1376 (Fed. Cir. 2003) (explaining that Commerce
 may “adopt[] under protest a contrary position forced upon
 it by the [CIT]” and subsequently appeal that position to
 this court). Commerce maintained that, while it had
 “properly determined not to grant Trina an offset to its [ex-
 port] prices for the countervailed . . . Ex-Im Bank Buyer’s
 Credit Program,” it nonetheless “compl[ied] with the
 [CIT’s] direction” and “increased Trina’s [export] price[.]”
 J.A. 6769. As a result, Trina’s weighted average dumping
 margin was reduced to 3.42 percent. J.A. 6770. The CIT
Case: 20-1004    Document: 64      Page: 11    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES          11



 sustained Commerce’s Remand Redetermination.              See
 Trina II, 393 F. Supp. 3d at 1251.
                         DISCUSSION
     SolarWorld argues that: (1) the CIT “erred in sustain-
 ing Commerce’s [Remand Redetermination]—made under
 protest—to offset Trina’s [export] price to account for the
 countervailed” Ex-Im Bank Buyer’s Credit Program, Ap-
 pellant’s Br. 19 (capitalization normalized); and (2) the CIT
 “improperly deferred” to Commerce when it “sustain[ed]
 Commerce’s decision to apply Thai HTS [Subheading]
 7007.19.90000 to Trina’s solar [module] glass,” id. at 31.
 We address each argument in turn.
                    I. Standard of Review
     We “apply . . . the same standard” of review as the CIT,
 Downhole Pipe & Equip., L.P. v. United States, 776 F.3d
 1369, 1373 (Fed. Cir. 2015) (internal quotation marks and
 citation omitted), upholding Commerce’s determinations if
 they are supported “by substantial evidence on the record”
 and otherwise “in accordance with law,” 19 U.S.C.
 § 1516a(b)(1)(B)(i). “Although we review the decisions of
 the CIT de novo, we give great weight to the informed opin-
 ion of the CIT and it is nearly always the starting point of
 our analysis.” Nan Ya Plastics Corp. v. United States, 810
 F.3d 1333, 1341 (Fed. Cir. 2016) (internal quotation marks,
 alterations, and citation omitted).
      We review Commerce’s “statutory interpretations as to
 the appropriate methodology” under Chevron U.S.A., Inc.
 v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984). Pes-
 quera Mares Australes Ltda. v. United States, 266 F.3d
 1372, 1379 (Fed. Cir. 2001). If “Congress has directly spo-
 ken to the precise question at issue,” then “that is the end
 of the matter; for the court, as well as the agency, must give
 effect to the unambiguously expressed intent of Congress.”
 Wheatland Tube Co. v. United States, 495 F.3d 1355, 1359
 (Fed. Cir. 2007) (quoting Chevron, 467 U.S. at 842–43). “In
Case: 20-1004    Document: 64      Page: 12    Filed: 09/03/2020




 12         CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



 order to determine whether a statute clearly shows the in-
 tent of Congress . . . , we employ traditional tools of statu-
 tory construction and examine the statute’s text, structure,
 and legislative history, and apply the relevant canons of
 interpretation.” Kyocera Solar, Inc. v. U.S. Int’l Trade
 Comm’n, 844 F.3d 1334, 1338 (Fed. Cir. 2016) (internal
 quotation marks and citations omitted). If, however, “the
 statute is silent or ambiguous with respect to the specific
 issue,” we evaluate whether Commerce’s interpretation is
 reasonable. Chevron, 467 U.S. at 843. The agency’s con-
 struction need not be the only reasonable interpretation or
 even the most reasonable interpretation. See Zenith Radio
 Corp. v. United States, 437 U.S. 443, 450 (1978).
     We review Commerce’s findings of fact for substantial
 evidence. See SolarWorld Ams., Inc. v. United States, 910
 F.3d 1216, 1222 (Fed. Cir. 2018). Substantial evidence is
 “more than a mere scintilla”; rather it is such “evidence
 that a reasonable mind might accept as adequate to sup-
 port a conclusion.” Downhole Pipe, 776 F.3d at 1374 (inter-
 nal quotation marks and citations omitted). “We look to
 the record as a whole, including evidence that supports as
 well as evidence that fairly detracts from the substantiality
 of the evidence.” SolarWorld, 910 F.3d at 1222 (internal
 quotation marks and citation omitted).
                  II. Export Subsidy Offset
                      A. Legal Standard
     If imported merchandise is subject to both antidump-
 ing and countervailing duties, Commerce “shall,” when cal-
 culating a respondent’s antidumping duty rate, “increase[]”
 the respondent’s “export price” or “constructed export
 price” by “the amount of any countervailing duty im-
 posed . . . to offset an export subsidy[.]”       19 U.S.C.
 § 1677a(c)(1)(C). Commerce may impose countervailing
 duties when it “determines that the government of a coun-
 try or any public entity within the territory of a country is
 providing, directly or indirectly, a countervailable subsidy”
Case: 20-1004    Document: 64      Page: 13    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES          13



 for “the manufacture, production, or export of” the subject
 merchandise. Id. § 1671(a)(1); see id. § 1677(5) (providing
 that a “countervailable subsidy” is a “financial contribu-
 tion,” “income or price support,” or “funding mechanism”
 provided by “an authority,” such as a government, “to a per-
 son” with “a benefit . . . thereby conferred”). To be counter-
 vailable, a subsidy must be “specific.” Id. § 1677(5)(A). To
 be “specific” a subsidy must be “an export subsidy,” “an im-
 port substitution subsidy,” or one of certain “domestic sub-
 sid[ies].” Id. § 1677(5A)(A). “An export subsidy is a subsidy
 that is, in law or in fact, contingent upon export perfor-
 mance, alone or as [one] of [two] or more conditions.” Id.
 § 1677(5A)(B); see 19 C.F.R. § 351.514(a) (explaining that
 “a subsidy” is “contingent upon export performance if the
 provision of the subsidy is, in law or in fact, tied to actual
 or anticipated exportation or export earnings, alone or as
 one of two or more conditions”).
     If Commerce finds, in the course of an investigation or
 review, that “necessary information is not available on the
 record” or “an interested party or any other person . . .
 withholds information that has been requested by [Com-
 merce],” “fails to provide such information by the dead-
 lines . . . or in the form and manner requested,”
 “significantly impedes a proceeding,” or “provides such in-
 formation but the information cannot be verified,” then
 Commerce is permitted to use “facts otherwise available”
 in making its determinations. 19 U.S.C. § 1677e(a)(2)(A)–
 (D); see 19 C.F.R. § 351.308 (providing for “[d]etermina-
 tions on the basis of facts available”). If Commerce further
 finds a respondent has “failed to cooperate by not acting to
 the best of its ability to comply with a request for infor-
 mation,” then it “may use an inference that is adverse to
 the interests of that party in selecting from among the facts
 otherwise available” (that is, AFA). 19 U.S.C. § 1677e(b);
 see 19 C.F.R. § 351.308(a) (similar). In selecting AFA,
 Commerce may use information from the petition, investi-
 gation, prior administrative reviews, or “any other
Case: 20-1004    Document: 64      Page: 14     Filed: 09/03/2020




 14         CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



 information placed on the record.” 19 U.S.C. § 1677e(b); see
 id. § 1677e(b)(2) (providing a list of “[p]otential sources of
 information for adverse inferences”); 19 C.F.R. § 351.308(c)
 (similar); Gallant Ocean (Thail.) Co. v. United States, 602
 F.3d 1319, 1323 (Fed. Cir. 2010) (providing that, “in the
 case of uncooperative respondents,” Commerce has discre-
 tion to “select from a list of secondary sources as a basis for
 its adverse inferences”). When Commerce “relies on sec-
 ondary information rather than on information obtained in
 the course of an investigation or review,” it “shall, to the
 extent practicable, corroborate that information from inde-
 pendent sources that are reasonably at [its] disposal.” 19
 U.S.C. § 1677e(c); see 19 C.F.R. § 351.308(d) (providing for
 the “[c]orroboration of secondary information” “to the ex-
 tent practicable” and providing a non-exclusive list of “in-
 dependent sources that are reasonably at [Commerce’s]
 disposal”).
  B. Commerce’s Decision to Not Offset Trina’s Export Price
                    Is Contrary to Law
      In its Final Results, Commerce declined to increase
 Trina’s export price by the amount countervailed to offset
 the Ex-Im Bank Buyer Credit Program. J.A. 121. Com-
 merce explained that such an increase was improper be-
 cause Commerce “did not make a determination in the
 [companion] CVD investigation . . . that the [Ex-Im Bank]
 Buyer’s Credit Program was an export subsidy” because it
 had relied on AFA to countervail the program. J.A. 121.
 The CIT remanded to Commerce, concluding that “Com-
 merce’s refusal to offset the CVDs imposed is contrary to
 law because Commerce necessarily determined that the
 [Ex-Im Bank] [B]uyer’s [C]redit [P]rogram was an export
 subsidy in the [companion] CVD investigation.” Trina I,
 359 F. Supp. 3d at 1337. The CIT “directed [Commerce] to
 recalculate Trina’s [export] prices to account for the off-
 set[.]” Id. at 1332. On remand, Commerce, “under respect-
 ful protest, increased Trina’s [export] price[] by the amount
 countervailed” as a result of the Ex-Im Bank Buyer’s Credit
Case: 20-1004    Document: 64     Page: 15    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY    v. UNITED STATES         15



 Program. J.A. 6764–65. The CIT sustained Commerce’s
 Remand Redetermination. Trina II, 393 F. Supp. 3d at
 1251. SolarWorld asserts that “[t]he CIT erred in ordering
 Commerce to offset Trina’s [export] price to account for the
 countervailed Ex-Im [Bank] Buyer’s Credit Program,” Ap-
 pellant’s Br. 17, and in “sustaining Commerce’s decision
 [as] made under protest,” id. at 19. 4 We disagree with So-
 larWorld.
     Commerce’s decision to not increase Trina’s export
 price by the amount countervailed for the Ex-Im Bank
 Buyer’s Credit Program is contrary to law. Where, as here,
 merchandise is subject to both antidumping and counter-
 vailing duties during the period of review, Commerce
 “shall,” when calculating a respondent’s antidumping duty
 rate, “increase[]” the respondent’s “export price” or “con-
 structed export price” by “the amount of any countervailing
 duty imposed . . . to offset an export subsidy[.]” 19 U.S.C.
 § 1677a(c)(1)(C); see AD and CVD Orders, 80 Fed. Reg. at
 8,592 (providing that Trina’s merchandise is subject to an-
 tidumping and countervailing duties). As such, when cal-
 culating Trina’s antidumping duty rate, Commerce was
 required to increase Trina’s export price by any counter-
 vailing duty imposed in the companion CVD investigation
 to offset an export subsidy. See Lexecon Inc. v. Milberg
 Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998) (ex-
 plaining that “shall” generally creates “an obligation im-
 pervious to judicial discretion” (citing Anderson v.
 Yungkau, 329 U.S. 482, 485 (1947))).



     4    While Commerce issued its Remand Redetermina-
 tion under respectful protest, J.A. 6764–70; see Viraj, 343
 F.3d at 1376 (providing that the Government may appeal
 Commerce’s determinations made under protest), the Gov-
 ernment does “not appeal” the CIT’s reversal of this policy
 and “do[es] not address the issue substantively in [its]
 brief,” Gov’t’s Br. 7 n.1.
Case: 20-1004     Document: 64      Page: 16    Filed: 09/03/2020




 16         CHANGZHOU TRINA SOLAR ENERGY       v. UNITED STATES



      Here, Commerce failed to increase Trina’s export price
 by a countervailing duty imposed to offset an export sub-
 sidy. In the companion CVD investigation, Commerce first
 determined that the Ex-Im Bank Buyer’s Credit Program
 was countervailable as an export subsidy. Commerce de-
 scribed the program as providing “[e]xport [c]redit [s]ubsi-
 dies,” explaining that “[t]hrough th[e] program, the [Ex-Im
 Bank] provides loans at preferential rates for the purchase
 of exported goods from the PRC.” Final CVD I&D Mem.
 30; see 19 U.S.C. § 1677(5A)(B) (“An export subsidy is a
 subsidy that is, in law or in fact, contingent upon export
 performance, alone or as [one] of [two] or more condi-
 tions.”). Next, “[un]able to verify [Trina’s] reported non-
 use of [the program],” Commerce resorted to AFA to deter-
 mine that Trina had “used [the] program during the [period
 of investigation].” Final CVD I&D Mem. 30. Commerce,
 accordingly, imposed a countervailing duty on Trina’s mer-
 chandise to offset the Ex-Im Bank Buyer’s Credit Program.
 See id. at 16. Having determined that the Ex-Im Bank
 Buyer’s Credit Program was an export subsidy and im-
 posed a countervailing duty on Trina’s merchandise as a
 result, Commerce was required to increase Trina’s export
 price by the offset. Commerce’s decision to do otherwise
 was contrary to law. See 19 U.S.C. § 1677a(c)(1)(C) (provid-
 ing that a respondent’s “export price shall be[] increased
 by . . . the amount of any countervailing duty imposed on
 the subject merchandise . . . to offset an export subsidy”);
 Kyocera Solar, 844 F.3d at 1338 (explaining that, where
 “‘Congress has directly spoken to the precise question at
 issue[,]’ . . . our inquiry ends, for we ‘give effect to the un-
 ambiguously expressed intent of Congress.’” (quoting Chev-
 ron, 467 U.S. at 842–43)).
     Commerce’s reasoning that, because its “determination
 to countervail the [Ex-Im Bank Buyer’s Credit Program]
 was based on [AFA],” it “[had] not” actually “ma[d]e a de-
 termination that the program . . . was [an export subsidy]”
 and, therefore, was not required to offset it, J.A. 121–22, is
Case: 20-1004    Document: 64      Page: 17     Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES           17



 incorrect. AFA allows Commerce to “reach[]” a “determi-
 nation” on an incomplete record. 19 U.S.C. § 1677e(a); see
 id. § 1677e(b)(2) (providing “[p]otential sources of infor-
 mation for adverse inferences”). It does not obviate Com-
 merce’s obligation to make “the applicable determination.”
 Id. § 1677e(a); see id. § 1671(a)(1) (providing that Com-
 merce must “determine[] that” an exporter or producer is
 receiving “a countervailable subsidy” before imposing coun-
 tervailing duties). Nor does it obviate Commerce’s obliga-
 tion to support any such determinations “[with] substantial
 evidence.” Id. § 1516a(b)(1)(B)(i); see id. § 1677e(c) (requir-
 ing that Commerce, “to the extent practicable, corroborate
 that information from independent sources that are rea-
 sonably at their disposal”); Gallant Ocean, 602 F.3d at 1325
 (vacating and remanding Commerce’s AFA duty rate cal-
 culation as unsupported by substantial evidence);
 Dongguan Sunrise Furniture Co. v. United States, 931 F.
 Supp. 2d 1346, 1350 (Ct. Int’l Trade 2013) (“[E]ven an AFA
 rate must be supported by substantial evidence.” (citation
 omitted)). Before imposing a countervailing duty, Com-
 merce must necessarily determine that a subsidy is “spe-
 cific”—that it is an “export subsidy,” “import substitution
 subsidy,” or a “[d]omestic subsidy” meeting certain require-
 ments, 19 U.S.C. § 1677(5A)—even if it must use AFA to do
 so, id. § 1677e (providing that Commerce may “use the
 facts otherwise available in reaching the applicable deter-
 mination”). Otherwise, Commerce cannot impose a coun-
 tervailing duty to offset that subsidy. Id. §§ 1671(a)(1)
 (providing that Commerce may impose countervailing du-
 ties only where it “determines that the government of a
 country or any public entity within the territory of a coun-
 try is providing, directly or indirectly, a countervailable
 subsidy”), 1677(5)(A) (providing that, to be countervailable,
 a subsidy must be “specific”). Accordingly, Commerce’s de-
 cision to not offset Trina’s export price, based on its reli-
 ance on AFA to countervail the Ex-Im Bank Buyer’s Credit
 Program, is contrary to law.
Case: 20-1004    Document: 64      Page: 18    Filed: 09/03/2020




 18         CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



      SolarWorld’s counterarguments are unpersuasive.
 First, SolarWorld argues that, because the term “export
 subsidy” in 19 U.S.C. § 1677a(c)(1)(C) is ambiguous, the
 CIT should have deferred to Commerce’s reasonable inter-
 pretation of that term—that “export subsidy . . . exclude[s]
 AFA determinations[.]” Appellant’s Br. 26 (capitalization
 normalized). This argument is without merit. The term
 “export subsidy” is not ambiguous as to whether it includes
 determinations made using AFA. On its face, it covers all
 export subsidy determinations.              See 19 U.S.C.
 § 1677(5A)(B) (defining “export subsidy” as “a subsidy that
 is, in law or in fact, contingent upon export performance,
 alone or as [one] of [two] or more conditions”). Moreover,
 Commerce did not offer an interpretation of “export sub-
 sidy” in either its Final Results, see J.A. 121–22, or its Re-
 mand Redetermination, see J.A. 6764–70. Commerce
 concluded only that, by resorting to AFA, it “[had] not de-
 termine[d]” whether “the subsidies in question were export
 subsidies” within the statutory definition and “as required
 for an offset under [19 U.S.C. § 1677a(c)(1)(C)].” J.A. 121–
 22; see J.A. 122 n.16 (quoting 19 U.S.C. § 1677(5A)(B) with-
 out comment). At best, SolarWorld’s argued interpretation
 of “export subsidy” comes from the Government’s briefing
 before the CIT. See Def.’s Resp. Br. Opp’n Rule 56.2 Mots.
 J. Agency R. at 23–25, Changzhou Trina Solar Energy Co.
 v. United States, CIT Consol. No. 17-cv-00199-CRK (June
 7, 2018), ECF No. 38 (arguing that, because the term “ex-
 port subsidy” is ambiguous and “does not require that
 Trina’s [export] price be adjusted,” Commerce’s “interpre-
 tation” of 19 U.S.C. § 1677a(c)(1)(C) should be deferred to
 as “reasonable”). Even if the term “export subsidy” were
 ambiguous, see 19 U.S.C. § 1677(5A)(B) (expressly defining
 “export subsidy”), we do not apply Chevron “to an agency
 counsel’s interpretation of a statute,” much less a defend-
 ant-intervenor’s, “where the agency itself has articulated
 no position on the question,” Bowen v. Georgetown Univ.
 Hosp., 488 U.S. 204, 212 (1988).
Case: 20-1004    Document: 64     Page: 19    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY    v. UNITED STATES          19



      Second, SolarWorld argues that we should give Auer
 deference to Commerce’s interpretation of the Final CVD
 I&D Mem.—erroneously calling it the “CVD Order”—as
 “apply[ing] AFA in finding the Ex-Im [Bank] Buyer’s
 Credit Program was an export subsidy.” Appellant’s Br. 20
 (citing Auer v. Robbins, 519 U.S. 452, 461 (1997); Diamond
 Sawblades Mfrs. Coal. v. Hyosung D&P Co., 809 F.3d 626,
 630 (Fed Cir. 2015)). This argument is irrelevant. Here,
 as SolarWorld concedes, Commerce has determined that
 the Ex-Im Bank Buyer’s Credit Program was an
 “[e]xport[] . . . [s]ubsid[y],” because it “provides loans at
 preferential rates for the purchase of exported goods from
 the PRC.” Final CVD I&D Mem. 30; see Appellant’s Br. 20
 (arguing that Commerce “f[ound] the Ex-Im [Bank] Buyer’s
 Credit Program was an export subsidy” (capitalization nor-
 malized)). As discussed above, whether Commerce used
 AFA to reach that determination is immaterial. See 19
 U.S.C. §§ 1671(a)(1), 1677a(c)(1)(C), 1677e(a).
      Third, SolarWorld argues that “providing . . . an offset
 would inappropriately reward noncompliance with Com-
 merce’s request for information[]” from the Government of
 China in the CVD investigation, “eliminating any incentive
 for the [Government of China] to cooperate in future CVD
 investigations of this key subsidy program.” Appellant’s
 Br. 18. SolarWorld neglects the fact that AFA was already
 applied to increase Trina’s countervailing duty rate. See
 Final CVD I&D Mem. 16, 94; see also Dupont Teijin Films
 USA, LP v. United States, 273 F. Supp. 2d 1347, 1349 n.4
 (2003) (explaining that “[t]he basic economic theory behind
 [19 U.S.C. § 1677a(c)(1)(C)]” is that the any “export sub-
 sidy” received directly “contribute[s] to lower-priced sales
 of subject merchandise . . . by the amount of [that] subsidy.
 The offset is designed to prevent the double application of
 duties when the subsidies and dumping are related.”). Fur-
 ther, SolarWorld’s argument misapprehends the nature of
 AFA. See F.lli De Cecco Di Filippo Fara S. Martino S.p.A.
 v. United States, 216 F.3d 1027, 1032 (Fed. Cir. 2000)
Case: 20-1004    Document: 64     Page: 20    Filed: 09/03/2020




 20         CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES



 (explaining that AFA “is to provide respondents with an in-
 centive to cooperate, not to impose punitive, aberrational,
 or uncorroborated margins”). Accordingly, Commerce’s de-
 cision to not offset Trina’s export price is contrary to law.
 See Wheatland Tube, 495 F.3d at 1359 (“If the intent of
 Congress is clear, that is the end of the matter; for the
 court, as well as the agency, must give effect to the unam-
 biguously expressed intent of Congress.” (quoting Chevron,
 467 U.S. at 842–43)).
                III. Surrogate Value Selection
                       A. Legal Standard
     Where, as here, the exporting country has a non-mar-
 ket economy, see Preliminary Results, 82 Fed. Reg. at
 12,795, Commerce calculates the normal value for a re-
 spondent’s subject merchandise using surrogate values
 from a comparable market economy country, see 19 U.S.C.
 § 1677b(c)(1), (4). In selecting surrogate values, Commerce
 “attempts to construct a hypothetical market value of [the
 subject merchandise] in the [NME].” Downhole Pipe, 776
 F.3d at 1375 (internal quotation marks, alterations, and ci-
 tation omitted).
      Commerce’s surrogate value determinations must “be
 based on the best available information regarding the val-
 ues of [relevant] factors in a market economy country or
 countries.” 19 U.S.C. § 1677b(c)(1); see id. § 1677b(a)
 (providing that Commerce constructs the “normal value”
 “to achieve a fair comparison with the export price”). “Com-
 merce has broad discretion to determine” what constitutes
 “the best available information,” as this term “is not de-
 fined by statute.” QVD Food Co. v. United States, 658 F.3d
 1318, 1323 (Fed. Cir. 2011). Commerce “generally selects,
 to the extent practicable, surrogate values that are publicly
 available, are product-specific, reflect a broad market av-
 erage, and are contemporaneous with the period of review.”
 Qingdao Sea–Line Trading Co. v. United States, 766 F.3d
 1378, 1386 (Fed. Cir. 2014) (footnote omitted).
Case: 20-1004    Document: 64      Page: 21    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES          21



    B. Commerce’s Surrogate Value Selection for Trina’s
    Module Glass Is Supported by Substantial Evidence
      In its Final Results, Commerce “value[d] Trina’s mod-
 ule glass using Thai imports of tempered glass classified
 under HTS [Subheading] 7007.19.90000,” J.A. 141; see
 J.A. 140 (providing that Thai HTS Subheading
 7007.19.90000 “Toughened (Tempered) Safety Glass, Not
 Suitable For Incorporation In Vehicles, Aircraft, Spacecraft
 Or Vessels; Other”). Specifically, Commerce found, based
 on “an examination of record information and Trina’s [sub-
 missions]” in the course of administrative review, that
 “Trina’s module glass” was “tempered.” J.A. 141. Pre-
 sented with Thai import data for HTS Subhead-
 ing 7007.19.90000       (“tempered/safety     glass”),    HTS
 Subheading 7007.19.90001 (“float glass”), and HTS Sub-
 heading 7007.29.90 (“laminated safety glass”), Commerce
 concluded that “Trina’s module glass [wa]s appropriately
 valued using Thai HTS [Subheading] 7007.19.90000.”
 J.A. 141. The CIT sustained this determination as sup-
 ported by substantial evidence. See Trina I, 359 F. Supp.
 3d at 1336. SolarWorld argues that “Commerce’s determi-
 nation to use Thai HTS [Subheading] 7007.19.90000 to
 value Trina’s solar glass was not supported by substantial
 evidence.” Appellant’s Br. 31 (capitalization normalized).
 SolarWorld asserts that “[r]ecord evidence . . . makes clear
 that[,] in addition to being tempered, Trina’s solar module
 glass also undergoes additional processing” that “impart[s]
 extreme durability to the glass,” leaving “Thai HTS [Sub-
 heading] 7007.29.90 . . . the only HTS number that re-
 flects” that processing. Id. at 34–35; see J.A. 141 (providing
 that HTS Subheading 7007.29.90 covers “Laminated safety
 glass: Other; Other”). We disagree with SolarWorld.
      Substantial evidence supports Commerce’s decision to
 value Trina’s module glass using Thai imports of tempered
 glass classified under HTS Subheading 7007.19.90000. In
 its submissions to Commerce, Trina described its module
 glass as “tempered.”        J.A. 46–47 (Trina’s Third
Case: 20-1004    Document: 64      Page: 22     Filed: 09/03/2020




 22         CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



 Supplemental Questionnaire Response) (providing that
 “both [its] coated glass and tempered glass” are “tem-
 pered”); see J.A. 5550 (Trina’s Section A Questionnaire Re-
 sponse) (providing Trina advertising material describing
 Trina’s module glass as “[anti-reflective] coated tempered
 glass”), 5713 (Trina’s First Supplemental Questionnaire
 Response) (explaining that Trina’s “tempered glass” is
 “float glass” rather than “rolled glass”). Further, Com-
 merce, examining Trina’s publicly available data, found
 that the “only glass referred to there [was] tempered glass.”
 J.A. 46. Examination of other producers’ publicly available
 data indicated use of “tempered glass” with “antireflection
 surface treatment” and “extremely durable” “front glaz-
 ing,” in some cases “us[ing] a polymer film (plastic) as the
 front sheet.” J.A. 46–47. Trina confirmed that there was
 no “significant difference between the glass referred to in”
 the publicly available information and “the glass Trina con-
 sumed during the [period of review] to produce the subject
 merchandise.” J.A. 47. On this basis, Commerce conclude
 that “Trina’s module glass [wa]s appropriately valued” us-
 ing data for “Thai imports of tempered glass classified un-
 der HTS [Subheading] 7007.19.90000.” J.A. 141; see
 Qingdao Sea–Line, 766 F.3d at 1386 (providing that “Com-
 merce generally selects, to the extent practicable, surro-
 gate values that are,” inter alia, “product-specific”). As
 such, Commerce’s use of Thai tempered glass data to value
 Trina’s tempered module glass is supported by substantial
 evidence. See Downhole Pipe, 776 F.3d at 1374 (providing
 that substantial evidence is such evidence as a “reasonable
 mind might accept as adequate to support a conclusion”
 (citing Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197,
 229 (1938)).
     SolarWorld’s counterarguments are unpersuasive.
 First, SolarWorld argues that “Commerce failed to use the
 ‘best available information’ to value Trina’s solar glass,” be-
 cause “Commerce valued Trina’s coated, tempered glass
 using Thai imports of standard tempered glass[.]”
Case: 20-1004    Document: 64      Page: 23    Filed: 09/03/2020




 CHANGZHOU TRINA SOLAR ENERGY     v. UNITED STATES          23



 Appellant’s Br. 31 (emphasis omitted). This argument mis-
 apprehends the “best available evidence” standard. “The
 data on which Commerce relies to value inputs must be the
 ‘best available information,’ but there is no requirement
 that the data be perfect.” Home Meridian Int’l, Inc. v.
 United States, 772 F.3d 1289, 1296 (Fed. Cir. 2014). The
 fact that Trina’s tempered glass has a coating does not pre-
 clude the conclusion that Thai import data for tempered
 glass is the best available information on the record to
 value it. See Nation Ford Chem. Co. v. United States, 166
 F.3d 1373, 1377 (Fed. Cir. 1999) (“The ‘best available infor-
 mation’ . . . may constitute information from the surrogate
 country that is directly analogous to the production experi-
 ence of the NME producer . . . or it may not.”); see also So-
 larWorld, 910 F.3d at 1223 (explaining that, in selecting
 surrogate values, “Commerce is not required to engage in
 a classification analysis but instead is required to deter-
 mine which of the competing subheadings constituted the
 best available information” (internal quotation marks and
 citation omitted)).
      Second, SolarWorld argues that, “[b]ecause Commerce
 did not consider evidence that detracts from its conclusion,”
 specifically, “[record] evidence indicating that Trina’s glass
 [is laminated glass],” Commerce’s decision is “not sup-
 ported by substantial evidence.” Appellant’s Br. 35. This
 argument is premised on a misreading of Commerce’s de-
 termination. Commerce “disagree[d] with [SolarWorld’s]
 suggestion that Trina’s module glass should be valued” as
 “[l]aminated safety glass” using Thai “HTS [Subheading]
 7007.29.90[.]” J.A. 141. Commerce explained that, while
 “laminated glass is ‘made in sandwich form, with one or
 more interlayers of plastics between two or more sheets of
 glass,’” J.A. 141 (quoting WCO EN 7007.29.90), SolarWorld
 could only point to evidence that “Trina’s module glass” had
 potentially “undergone additional working such as surface
 treatments and glazing,” not “additional working that
 would result in . . . laminated glass . . . made of multiple
Case: 20-1004    Document: 64      Page: 24    Filed: 09/03/2020




 24         CHANGZHOU TRINA SOLAR ENERGY      v. UNITED STATES



 layers of plastic and glass,” J.A. 142. On appeal, Solar-
 World does not challenge Commerce’s definition of lami-
 nated glass or point to missed evidence; rather, SolarWorld
 proffers the same rejected evidence, compare Appellant’s
 Br. 33–34 (arguing that a “datasheet for glass on Trina’s
 website refers to . . . [‘c]oated [t]empered [g]ass’” with “‘a
 polymer film (plastic) as the front sheet . . . for arrays in
 high-impact environments’” and “information from other
 module suppliers, indicating that their glass is ‘high-trans-
 parency tempered glass with an antireflection surface
 treatment’” and “‘front glazing . . . [that] is extremely du-
 rable’” (quoting J.A. 46–47 (Trina’s Third Supplemental
 Questionnaire Response)), with J.A. 140–42 (summarizing
 SolarWorld’s arguments before Commerce as relying on the
 same evidence), and “invite[s] [us] to reweigh [it],” Down-
 hole Pipe, 776 F.3d at 1376. We decline to do so. See
 Matsushita Elec. Indus. Co. v. United States, 750 F.2d 927,
 936 (Fed. Cir. 1984) (“That [an appellant] can point to evi-
 dence of record which detracts from the evidence which
 supports the [agency’s] decision and can hypothesize a rea-
 sonable basis for a contrary determination is neither sur-
 prising nor persuasive.”).          Accordingly, substantial
 evidence supports Commerce’s decision to value Trina’s
 module glass using Thai imports of tempered glass classi-
 fied under HTS Subheading 7007.19.90000.
                         CONCLUSION
     We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons,
 the Judgment of the U.S. Court of International Trade is
                         AFFIRMED